Alice Robie Resnick, J.,
dissenting in part. I would affirm the court of appeals’ decision in its entirety.
Broad discretion is placed in a court in the admission and exclusion of evidence. See Calderon v. Sharkey (1982), 70 Ohio St. 2d 218, 24 O.O. 3d 322, 436 N.E. 2d 1008.
In the instant case the relevancy of expert testimony as to the issue of whether the Lake County domestic relations court was operating as efficiently as the Cuyahoga County and Trumbull County domestic relations courts was a question to be resolved by the appellate court. It can hardly be said that by excluding this testimony the court of appeals acted in an arbitrary, unreasonable or unconscionable manner. I would find no abuse of discretion and therefore would affirm the judgment of the court of appeals in its entirety.